Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.
In response to election filed on 7/15/22, Claims 13 and 14 are elected and claims 1-12 are withdrawn without traverse.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 13, the claims recite the limitation "based on a result of the retrieving", which renders the claim vague and indefinite.  The claim does not describe any determination which would yield a result of the retrieving. Therefore the limitation is rejected.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Functional architecture and information flows to support Mission Critical Data; 3GPP TS 23.282 v17, hereinafter 3GPP.
Referring to claim 13, the first embodiment of 3GPP discloses a method, performed by a mission critical data (MCData) content server (MCData content server), of uploading MCData for file distribution (FD)(MCData upload data request)(page 101, 7.5.2.2.2), the method comprising: 
receiving, from a message store client (media storage client)(page 101, 7.5.2.2.2, figure 7.5.2.2.2-1, step 1, media storage initiate an upload request and send the request to MCData content server), 
storing the file into a repository of the MCData content server (page 101, 7.5.2.2.2, figure 7.5.2.2.2-1, step 2, storing the file to be uploaded); and 
transmitting, to the message store client, a MCData upload response message indicating success or failure (page 101, 7.5.2.2.2, figure 7.5.2.2.2-1, step 3, provides a MCData upload data response indicating success or failure),.
3GPP does not explicitly teach MCData upload request message including a uniform resource locator (URL) of a file, and based on the URL, retrieving a file from an object stored in a MCData message store entity; based on a result of the retrieving, fetching the file from the MCData content server;
3GPP in another embodiment, teaches the MCData server receives a request from the MCData client for file distribution, where the request contains an URL (page 47, 7.3.5.3.3.2, figure 7.3.5.3.3.2-1, step 1), retrieving a file from an object stored in a MCData message store entity; based on a result of the retrieving, fetching the file from the MCData content server (page 47, 7.3.5.3.3.2, figure 7.3.5.3.3.2-1, step 2).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea from another embodiment of 3GPP to have the request including an URL to retrieve a file stored on a remote site and fetch the file from the content server into the first embodiment of 3GPP because the first embodiment of 3GPP discloses a server to accept upload request, and the second embodiment of 3GPP suggests the request can include a URL to retrieve the upload file.   
A person with ordinary skill in the art would have been motivated to make the modification to first embodiment of the 3GPP to enhance load balancing of the system to allow the uploaded file to retrieved by an URL.  
Referring to claim 14, 3GPP discloses wherein the MCData upload request message comprises information regarding a URL reference to content residing in a MCData message store entity account which contains file content to be distributed (page 47, 7.3.5.3.3.2, figure 7.3.5.3.3.2-1, step 1, URL to the stored content; page 177, 7.13.3.16 content can be uploaded to his user account in the MCData message store). The limitations are rejected in the analysis of claim 13 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
August 2, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447